Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
	Claims 24-25 and 27-52 are allowed over prior art of record.The following is an examiner's statement of reasons for allowance:
Regarding claims 24-25 and 27-35 and 48-52, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" a first connector mateable with an outlet of the PDU; a second connector in electrical communication with said first connector, said second connector mateable with a power input of the electrical equipment; and PDU interface circuitry incorporating an optically isolated digital interface housed in the first connector for communicating one or more electrical parameters of the electrical equipment to the PDU when the first connector is mated with the outlet of the PDU " in combination with the remaining limitations of the claim 24. 
Regarding claims 36-47, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" said at least one smart cable adapter comprising: a first connector mated with at least one of said outputs; a second connector in electrical communication with said first connector via a power output cable, said second connector mateable with a power input of the electrical equipment; and at least one PDU interface circuit comprising an optically isolated digital interface housed in the first connector for communicating power related parameters of the electrical equipment to the PDU when " in combination with the remaining limitations of the claim 36. 
. 
Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
Conclusion
 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).